362 S.W.3d 27 (2012)
H.D. SMITH WHOLESALE DRUG CO., Respondent,
v.
Stanley E. MORRIS, Appellant.
No. ED 96513.
Missouri Court of Appeals, Eastern District, Division Three.
February 7, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 19, 2012.
Mayer S. Klein, Clayton, MO, for Appellant.
Bonnie L. Clair, St. Louis, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Stanley E. Morris ("Morris") appeals the judgment entered in favor of H.D. Smith Wholesale Drug Company ("H.D. Smith") and against Morris in the amount of $3,326,948.33, plus interest. Morris contends the trial court erred in finding Morris personally liable to H.D. Smith under the personal guaranty because (1) H.D. Smith did not meets its burden of proof to demonstrate the signature by a preponderance of the evidence, and (2) Morris was released from the guaranty due to the signing of 2007 agreement which materially changed the obligations of SEM increasing the risk to Morris under the guaranty.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).